Case 1:20-cv-09131-LAK Document6 Filed 11/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SSeS TS See a SSS Gey oo BE xX
ELIEZER RIVERA,
Plaintiff,
-against- 20-cv-9131 (LAK)
(LAK)
YANIER GONZALEZ-ESPONIZA, et ano.,
Defendant(s)
Se een ee Sree eee ek x

LEWIS A. KAPLAN, District Judge.

Jurisdiction is invoked pursuant to 28 U.S.C. § 1332. The complaint or notice of removal fails
adequately to allege the existence of subject matter jurisdiction because, perhaps among other things, it fails

adequately to allege:

iw

& 89

O

The citizenship of one or more natural persons. See, e. g., Sun Printing & Publishing
Ass‘n v. Edwards, 194 U.S. 377 (1904); Leveraged Leasing Administration Corp.v.
PacifiCorp Capital, Inc., 87 F.3d 44 (2d Cir. 1996).

The citizenship of one or more corporations. See 28 U.S.C. § 1332(c)(1).

The citizenship of one or more partnerships. See Carden v. Arkoma Assocs., 494 U.S.
195 (1990).

The citizenship of one or more limited liability companies. See Handlesman v.
Bedford Village Green Assocs. L.P., 213 F.3d 48, 52 (2d Cir. 2000).

The nature and citizenship of one or more business entities.

The timely removal of the action from state court.

Absent the filing, on or before November 10, 2020, of an amended notice of removal
adequately alleging the existence of subject matter jurisdiction, the action will be dismissed (or remanded).

SO ORDERED.

Dated: November 2, 2020 i. dt,

Lewis A¥Kaplan UV
United States District Judge

 
